Seevers, J.
I. Counsel for the appellant concede that this cause is not triable de novo in this court, but only on errors assigned, which we proceed to consider. It is insisted the finding is against the evidence. The case turns upon the testimony of the plaintiff. She states, on her examination in chief, that the lands in controversy were purchased with her money. She, however, was subjected to a lengthy cross-examination, and we are constrained to say the story told by her is, to say the least, of a somewhat unusua> character. If she could be implicitly believed, however, the finding of the court is against the evidence. ' But she was examined in open court. Her conduct and demeanor on the stand have much to do witli tiiis question. The court below evidently disbelieved her story, and, considering the strange and unusual character of the transactions testified to, we *712are unable to say the court was not justified in so doing. It will, of course, be understood the finding has the force and effect of a verdict of a juiy.
II. It is insisted that improper testimony was admitted. But no such testimony is specifically pointed out. The complaint is that an extraordinary latitude was given to the cross-examination and matters inquired about that have no bearing on the matters in issue. We, however, see nothing in the examination to condemn, and clearly there was no prejudicial error.
III. The court decreed that the defendants might proceed and sell the real estate, and thereby obtain a satisfaction of the judgment. This action of the court is objected to, and it is also said there was no affirmative evidence in support of’ the allegations of the answer. But in neither of those particulars was there any error committed.
We deem it unnecessary to-state our reasons for this conclusion.
Affirmed.